DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sirpal et al. (US 2012/0081306 A1).

With respect to Claim 1, Sirpal’306 shows a terminal device (Figure 1A ) comprising: 
a display unit (Figures 1A primary screen 104 and secondary screen 108) configured to take a plurality of forms including a folded form in which the display unit is bent between a first display region (Figures 1A primary screen 104) and a second display region (Figures 1A secondary screen 108) and an extended form in which the display unit is not bent (Figures 6F showing extended form, 6G and 6H showing folded screen, paragraph [0177]-[0182]); and 
a display control unit that controls display performed by the display unit (Figure 2 display controller 216a and 216b), 
wherein the display control unit causes a first image corresponding to an obverse side to be displayed in the first display region and causes a second image corresponding to a reverse side to be displayed in the second display region, when the display unit is in the folded form (paragraph [0024] describes a first image in a primary region and a second image different from the first in the secondary region, Figures 6G-6H and paragraph [0181] describe a folded/easel state capable of displaying two images in respective primary and secondary regions). 
 
With respect to Claim 2, Sirpal’306 shows a terminal device wherein the display unit is one flexible display that includes the first display region and the second display region and that is configured to be bent between the first display region and the second display region (Figure 6G-H).  

Claim 3, Sirpal’306 shows a terminal device wherein35 the display control unit identifies a bending region where the flexible display is bent in the folded form, based on model information of the terminal device (Figure 3A paragraph [0127] describe detecting the folded form by triggering of one or more hardware and /or software), and when the display unit is in the folded form, the display control unit causes the first image and the second image to be displayed in the first display region and the second display region that are regions other than the bending region (paragraph [0024] describes a first image in a primary region and a second image different from the first in the secondary region, Figures 6G-6H and paragraph [0181] describe a folded/easel state capable of displaying two images in respective primary and secondary regions).  
With respect to Claim 4, Sirpal’306 shows a terminal device wherein when the display unit is in the folded form, the display control unit causes the first image and the second image to be displayed at mutually overlapping positions in the first display region and the second display region (Figure 6J).  
With respect to Claim 5, Sirpal’306 shows a terminal device wherein when the display unit is in the extended form, the display control unit causes the first image or the second image to be displayed on the display (Figure 6F paragraph [0180] describes dual landscape/extended form wherein the primary and secondary screen both display data).  
With respect to Claims 9-10, arguments analogous to those presented for claim 1, are applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal et al. (US 2012/0081306 A1) in view of CHO et al. (US 2015/0022436 A1).
With respect to Claim 8, Sirpal’306 shows a terminal device wherein In a state in which the display control unit causes the first image and the second image to be displayed in the first display region and the second display region on the display unit in the folded form (paragraph [0024] describes a first image in a primary region and a second image different from the first in the secondary region, Figures 6G-6H and paragraph [0181] describe a folded/easel state capable of displaying two images in respective primary and secondary regions).
Sirpal’306 does not specifically shows when an operation for page transition is externally received, the display control unit causes transition of images displayed on the display unit,37 in the transition two images being transitioned as a unit of page transition.
CHO’436 shows when an operation for page transition is externally received, the display control unit causes transition of images displayed on the display unit,37 in the transition two images being transitioned as a unit of page transition (Figure 5 and paragraphs [0067]-[0068] wherein transitions of images of pages are performed as a result of a flicking inputs 51 and 52).
  At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Sirpal to include an operation for page transition is externally received, the display control unit causes transition of images displayed on the display unit,37 in the transition two images being transitioned as a unit of page transition method taught by CHO. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to .

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YU (US 2017/0345396 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRIANA CRUZ/Primary Examiner, Art Unit 2675